[Cite as State v. White, 2021-Ohio-126.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                             No. 109652
                 v.                              :

ADRIAN W. WHITE,                                 :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: January 21, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-19-640744-A



                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Janna R. Lifford, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Robert McCaleb, Assistant Public Defender, for appellant.


MARY J. BOYLE, A.J.:

                   Defendant-appellant, Adrian White, appeals his sentence. He raises

the following sole assignment of error:
      As amended by the Reagan Tokes Act, the Revised Code’s sentences for
      first and second degree qualifying felonies violate the Constitutions of
      the United States and the State of Ohio.

               Finding no merit to his appeal, we affirm his sentence.

I. Procedural History and Factual Background

               White was indicted on 11 counts in July 2019, for offenses that

occurred on April 15, 2019, including two counts each of trafficking, drug

possession, and felonious assault with furthermore clauses that the victim was a

peace officer, and one count each of failure to comply with an order or signal of a

police officer, improperly handling firearms in a motor vehicle, carrying a concealed

weapon, possessing criminal tools, and resisting arrest. Many of the counts carried

forfeiture and firearm specifications.

               On the same day in March 2020, the trial court held a plea and

sentencing hearing. White pleaded guilty to an amended indictment of seven

counts, including Counts 1 and 2, felonious assault in violation of R.C. 2903.11(A)(2)

without the furthermore clauses that the victim was a peace officer, second-degree

felonies; Count 3, failure to comply with an order or signal of a police officer in

violation of R.C. 2921.331(B), a third-degree felony; Count 4, improperly handling

firearms in a motor vehicle in violation of R.C. 2923.16(B), a fourth-degree felony;

Court 8, trafficking in violation of R.C. 2925.03(A)(2) without a one-year firearm

specification but with forfeiture specifications, a fifth-degree felony; Count 10,

possessing criminal tools in violation of R.C. 2923.24(A) with forfeiture

specifications, a fifth-degree felony; and Count 11, resisting arrest in violation of R.C.
2921.33(A), a second-degree misdemeanor. The remaining counts were nolled. As

part of his plea, White agreed to forfeit two cell phones, a firearm, a digital scale,

ammunition, and $1,830. The state and White also agreed to a joint-sentence

recommendation of a minimum of five years to a maximum of seven-and-a-half

years in prison. White also agreed that he would not be judicially released before

spending five years in prison.

              The trial court sentenced White as follows: four to six years in prison

for Count 1, felonious assault; four to six years for Count 2, felonious assault; 12

months for Count 3, failure to comply with an order or signal of a police officer; ten

months for Count 4, improperly handling firearms in a motor vehicle; six months

for Count 8, trafficking; six months for Count 10, possessing criminal tools; and 90

days in jail for Count 11, resisting arrest. The trial court ordered that Count 3 be

served prior to and consecutive to Counts 1, 2, 4, 8, 10, and 11, which will run

concurrent to each other, for an aggregate sentence of a minimum of five and a

maximum of six years in prison. The trial court also notified White that he would

be subject to a mandatory period of three years of postrelease control upon his

release from prison. It is from this judgment that White now appeals.

II. Reagan Tokes Act

              In his sole assignment of error, White argues that Ohio Revised Code

sentencing provisions as enacted by Am.Sub.S.B. No. 201, commonly known as the

Reagan Tokes Act, are unconstitutional. He claims that the Reagan Tokes Act
violates (1) the constitutional right to a trial by jury, (2) the separation-of-powers

doctrine, and (3) due process.

               First, White’s sentence is not reviewable because his sentenced was

authorized by law, and the trial court sentenced him within the jointly

recommended sentencing range. State v. Williams, 8th Dist. Cuyahoga No. 109091,

2020-Ohio-4467, ¶ 32.

               Second, even if White could challenge his sentence, he did not object

to his sentence or raise a constitutional challenge to the Reagan Tokes Act at his

sentencing hearing. “It is well established that ‘the question of the constitutionality

of a statute must generally be raised at the first opportunity and, in a criminal

prosecution, this means in the trial court.’” State v. Alexander, 12th Dist. Butler No.

CA2019-12-204, 2020-Ohio-3838, ¶ 8, quoting State v. Buttery, Slip Opinion No.

2020-Ohio-2998, ¶ 7.

               This court has recently declined to address constitutional challenges

to the Reagan Tokes Act when defendants did not object to their sentences or

otherwise raise the constitutionality of the act at their sentencing hearing. See State

v. Dames, 8th Dist. Cuyahoga No. 109090, 2020-Ohio-4991, ¶ 12-19; State v. Hollis,

8th Dist. Cuyahoga No. 109092, 2020-Ohio-5258, ¶ 47-54; and State v. Stone, 8th

Dist. Cuyahoga No. 109322, 2020-Ohio-5263, ¶ 6-10. We therefore decline to

address White’s constitutional arguments raised for the first time on appeal.
               Although this court has the discretion to review arguments that were

not raised in the trial court for plain error, we decline to do so here. As we noted in

Dames:

      Even if the appellant failed to object to the constitutionality of the
      statute at the trial-court level, appellate courts may still review a trial
      court decision for plain error. State v. Quarterman, 140 Ohio St. 3d
464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 16. However, in order to
      review for plain error “we require a showing that there was an error,
      that the error was plain or obvious, that but for the error the outcome
      of the proceeding would have been otherwise, and that reversal must
      be necessary to correct a manifest miscarriage of justice.” Dames did
      not make any plain error showing for this court to review.
Id. at ¶ 14; see also Hollis at ¶ 50 (“Furthermore, like Dames, appellant failed to raise

a plain error argument in this appeal, and we decline to construct a plain error

argument on appellant’s behalf.”); Stone at ¶ 10 (“In addition to failing to raise a

constitutional challenge of the Reagan Tokes Act in the trial court, Stone also has

not argued plain error in this appeal. Thus, we decline to address this issue for the

first time on appeal.”).

               Accordingly, White’s sole assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.              The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, ADMINISTRATIVE JUDGE

ANITA LASTER MAYS, J., and
MARY EILEEN KILBANE, J., CONCUR